United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tomball, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Douglas Sughrue, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0641
Issued: November 8, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 28, 2019 appellant, through counsel, filed a timely appeal from an October 18,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a cervical condition
causally related to factors of her federal employment.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On August 4, 2008 appellant, then a 42-year-old letter carrier, filed an occupational disease
claim (Form CA-2), alleging that her preexisting pinched nerve developed into five herniated discs
as a result of conducting her letter carrier duties while in the performance of duty. She first became
aware of her condition and realized it was causally related to factors of her federal employment on
December 19, 2006. Appellant did not stop work at that time.
By decision dated September 29, 2008, OWCP denied appellant’s claim on the grounds
that the evidence was insufficient to establish the events occurred, as alleged and, thus, the
requirements had not been met to establish an injury as defined by FECA. Appellant requested a
review of the written record.
By decision dated April 8, 2009, an OWCP hearing representative found that appellant had
established the factual element of her claim, but affirmed the denial of the claim because she had
not submitted sufficient medical evidence to establish causal relationship.
Appellant subsequently requested reconsideration and, by decisions dated July 27 and
November 27, 2009, OWCP denied modification.
Appellant continued to request reconsideration. By decisions dated December 29, 2009
and February 14, 2011, OWCP denied appellant’s requests for reconsideration, finding that the
evidence submitted was insufficient to warrant reconsideration of the merits of her claim.
On July 26, 2011 appellant appealed to the Board. By an April 12, 2012 order, the Board
set aside OWCP’s February 14, 2011 decision and remanded the case to OWCP for it to consider
all evidence submitted at the time of the February 14, 2011 decision.4
By decisions dated August 7, 2012, October 2, 2013, and August 25, 2014, OWCP
reviewed the merits of the claim, but denied modification. Appellant appealed to the Board. By
decision dated September 22, 2015, the Board affirmed the August 25, 2014 OWCP decision,
finding the medical evidence of record insufficient to establish causal relationship.5
On September 14, 2016 appellant, through counsel, requested reconsideration. By decision
dated December 12, 2016, OWCP denied modification. On February 17, 2017 appellant, through
counsel, appealed to the Board. By decision dated August 1, 2017, the Board affirmed the
December 12, 2016 decision.

3
Order Remanding Case, Docket No. 11-1749 (issued April 12, 2012); Docket No. 15-0622 (issued
September 22, 2015); Docket No. 17-0755 (issued August 1, 2017).
4

Order Remanding Case, Docket No. 11-1749 (issued April 12, 2012).

5

Docket No. 15-0622 (issued September 22, 2015).

2

Appellant, through counsel, requested reconsideration on July 23, 2018.
In support of the request, OWCP received an August 31, 2016 x-ray of the cervical spine,
which revealed mild-to-moderate cervical spondylosis. Similarly, a magnetic resonance imaging
(MRI) scan of the cervical spine on October 24, 2016 revealed degenerative changes at C2-3,
lateral spinal stenosis at C3-4, posterior disc protrusion at C4-5, and posterior disc osteophyte at
C5-6.
Appellant was treated by Dr. Mayur Kanjia, a Board-certified anesthesiologist, from
November 8, 2016 to May 16, 2017, for a three-month history of neck pain radiating into the
bilateral arms and hands. Dr. Kanjia reported a history of lumbar radiculopathy and noted that
appellant was status post laminectomy in 2010. He performed steroid injections at C5-6 and a
spinal cord stimulator (SCS) implant.
Physical therapy notes dated December 7, 2016 to January 3, 2017 were also received.
In a letter dated September 18, 2017, Dr. Kanjia opined that appellant’s duties as a letter
carrier, including repetitive bending, twisting, turning, walking, lifting, and carrying more than 10
pounds daily, five to six days a week, for 8 to 10 hours a day, aggravated appellant’s preexisting
disc herniations and aggravated scar tissue from the surgical fusion of 2010. He reported first
treating appellant on November 8, 2016 after she underwent lumbar surgeries in 2008 and 2010.
Dr. Kanjia noted that appellant underwent a cervical epidural injection on November 23, 2016 and
reported improved symptoms, however, persistent lumbar postlaminectomy pain. On March 7,
2017 appellant underwent a SCS trial with 99 percent pain relief.
On November 6, 2017 Dr. Kanjia indicated that appellant’s work duties of repetitive
bending, twisting, turning, walking, lifting, and carrying more than 10 pounds on a daily basis,
five days a week, eight hours every day aggravated the preexisting disc herniations. He opined
that, based on her history and physical examination, appellant’s signs and symptoms have
drastically changed, which is indicative of increased nerve pinching after the aggravation. On
November 29, 2017 Dr. Kanjia provided an amended statement and opined that appellant
aggravated her preexisting disc herniation from forces required at work, which include repetitive
bending, twisting, turning, walking, lifting, and carrying more than 10 pounds daily, five to six
days a week, for 8 to 10 hours a day. He advised that the force from the motion enlarged her
herniation causing worsening symptoms.
In a February 20, 2018 letter, Dr. Kanjia opined that appellant’s preexisting condition prior
to reaggravation was a postlaminectomy fusion, which was high risk for herniating discs above
and below the surgery with enough force. He further opined that appellant’s work descriptions
could cause a great amount of force across the spine to rupture discs.
By decision dated October 18, 2018, OWCP denied modification of its prior decision.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,7 that an injury was sustained in the performance of duty, as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.8 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.9
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors.10
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.11 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.12 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).13
Where there is medical evidence of a preexisting condition involving the same part of the
body as the claimed employment injury, the issue of causal relationship invariably requires inquiry
into whether there was employment-related aggravation, acceleration, or precipitation of the
underlying condition.14 Accordingly, the physician must provide a rationalized medical opinion,
6

Supra note 2.

7

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
8

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
9
R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
10

M.S., Docket No. 18-1554 (issued February 8, 2019); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

11

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

12

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, supra note 10.

13

Id.

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

4

which differentiates between the effects of the work-related injury or disease and the preexisting
condition.15
ANALYSIS
The Board finds that this case is not in posture for decision.
Following the Board’s August 1, 2017 decision, appellant, through counsel, requested
reconsideration and submitted additional medical evidence. In letters dated September 18 and
November 6, 2017, Dr. Kanjia opined that repetitive bending, twisting, turning, walking, lifting,
and carrying more than 10 pounds daily, five to six days a week, for 8 to 10 hours a day required
by a letter carrier aggravated appellant’s preexisting disc herniations and scar tissue from the
surgical fusion from 2010. He reported that appellant’s symptoms drastically changed indicating
more nerve pinching. Similarly, in a report dated November 29, 2017, Dr. Kanjia opined that she
aggravated her preexisting disc herniation from forces required at work, which include repetitive
bending, twisting, turning, walking, lifting, and carrying more than 10 pounds daily, five to six
days a week, for 8 to 10 hours a day. He opined that the force from the motion enlarged her
herniation causing increased symptoms. Likewise, in a February 20, 2018 letter, Dr. Kanjia
described appellant’s work duties and opined that the duties could cause a great amount of force
across the spine to rupture discs.
The Board finds that the medical opinion of Dr. Kanjia is based upon a complete factual
history and medical background, is supported by reasonable medical certainty, and provides a
sufficient level of medical rationale explaining the nature of the relationship between the diagnosed
conditions and the accepted employment incident.16 While Dr. Kanjia’s reports are insufficiently
rationalized to meet appellant’s burden of proof to establish her claim, they are sufficient to require
OWCP to further develop the medical evidence and the case record.17
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP shares
responsibility to see that justice is done.18 The nonadversarial policy of proceedings under FECA
is reflected in OWCP’s regulations at section 10.121.19 On remand OWCP should refer appellant
and the medical evidence of record to an appropriate specialist to obtain a rationalized opinion
regarding whether she sustained a cervical condition causally related to the accepted employment
incident.20 After such further development as OWCP deems necessary, it shall issue a de novo
decision.

15

Id.

16

W.C., Docket No. 18-1386 (issued January 22, 2019).

17

C.W., Docket No. 19-0231 (issued July 15, 2019).

18

X.V., Docket No. 18-1360 (issued April 12, 2019); Jimmy A. Hammons, 51 ECAB 219 (1999).

19

20 C.F.R. § 10.121.

20

M.K., Docket No. 17-1140 (issued October 18, 2017).

5

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 18, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: November 8, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

